Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of receiving, determining, correlating, detecting, and determining fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of receiving, determining, correlating, detecting, and determining is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in The claim is directed to an abstract idea.
The steps of receiving accelerometer data representing measurements along perpendicular axes;  determining a magnitude of the accelerometer data;  correlating a magnitude of a latest portion of the accelerometer data with the magnitude of the accelerometer data to produce a set of peaks;  detecting a set of steps based on the set of peaks;  determining a stride period of the set of steps;  and determining a step length of the set of steps based on the stride period as recited in claim 1, are general in nature and lack a particular implementation that would impose a meaningful limit on the judicial exception.
The claims may not preempt all ways of determining a stride period of the set of steps; determining a step length of the set of steps based on the stride period as recited in claim 1, for example, fails to persuade us that claim 1 integrates the judicial exception into a practical application. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[T]he absence of complete preemption does not demonstrate patent eligibility.”); see also BSG Tech. LLCv. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) 
Claim 1 does not integrate the judicial exception into a practical application. Accordingly, claim 1 is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
Because claim 1 is directed to an abstract idea, the additional elements of those claims, individually and in combination, to determine whether the claims provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). See 2019 Guidance, 84 Fed. Reg. at 56. In doing so, we consider whether the additional elements, individually and in an ordered combination, are well-understood, routine, and conventional. Id.; see also Alice, 573 U.S. 208 at 217. The claims do not contain any additional elements, individual or in combination, that amount to significantly more than the abstract idea. 
Finally, when viewed in an ordered combination, the additional elements in claim 1 do no more than automate the mental processes used in surveying techniques. The additional elements, individually and in combination, therefore, fail to provide an inventive concept such that the claims recite “significantly more” than an abstract idea.

Dependent claims 2-8, 10-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-14 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang etal. (Yang) “Real-Time Gait Cycle Parameter Recognition Using a Wearable Accelerometry System” in view of  Zijlstra et al. (Zijlstra) “Assessment of spatio-temporal gait parameters from trunk accelerations during human walking” and Cho etal. (Cho) “AutoGait: A Mobile Platform that Accurately Estimates the Distance Travelled”.

Yang fail to disclose determining a stride period of the set of steps; and determining a step length of the set of steps based on the stride period.
Zijlstra discloses determining a stride period of the set of steps (left-right accelerations - Accelerations of the lower trunk during treadmill walking Section 3.1, first paragraph page 4 and Discrimination between left and right steps Section 3.3).
It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention include determining a stride period of the set of steps Zijlstra into Yang for the purpose of, for example, yielding an exact identification of individual stride cycles (Zijlstra, Introduction Section, column 1, page 2 first paragraph).
Cho discloses determining a step length of the set of steps based on the stride period (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention include determining a step length of the set of steps based on the stride period as taught by Cho into Yang in view of Zijlstra for the purpose of, for example, accurately estimating the distance travelled (Cho - Abstract).
Regarding claim 3, the combination of Yang, Zijlstra, and Cho teach determining a standard deviation of the magnitude of the accelerometer data, wherein the correlating, the detecting, the determining of the stride period, and the determining of the step length are performed in response to the magnitude of the accelerometer data exceeding a threshold (yang, Fig.2, page 7319). 
Regarding claim 4, Yang disclose the accelerometer data is a first set of accelerometer data (pages 7323-7323). 
Yang disclose fail to disclose obtaining a second set of accelerometer data in response to the stride period.
Zijlstra discloses obtaining a second set of accelerometer data in response to the stride period ((left-right accelerations- Accelerations of the lower trunk during treadmill walking Section 3.1, first paragraph page 4 and Discrimination between left and right steps Section 3.3.
It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention include determining a stride period of the set of steps as taught by Zijlstra into Yang for the purpose of, for example, yielding an exact identification of individual stride cycles (Zijlstra, Introduction Section, column 1, page 2 first paragraph).
Regarding claim 5, Yang discloses the stride period is determined based on a peak-to-peak measurement of the set of peaks (pages 7318-7319, Fig.2: peak D1 and D2, D2 represents stride regularity). 
Regarding claim 6, Yang fails to disclose the stride period is determined based on zero crossings of the set of peaks. 
Zijlstra teaches the stride period is determined based on zero crossings of the set of peaks (Section 2.3).
It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention include the stride period is determined based on zero crossings of the set of peaks as taught by Zijlstra into Yang for the purpose of, for (Zijlstra, Introduction Section, column 1, page 2 first paragraph).
Regarding claim 7, the combination of Yang, Zijlstra, and Cho teach determining a measure of consistency in periodicity of the set of steps; and the determining of the stride period and the determining of the step length are performed based on the measure of consistency exceeding a threshold (yang, Fig.2, page 7319). 
Regarding claim 9, Yang disclose a method comprising: receiving accelerometer data that includes a first subset; (tri-axial accelerometer module - Instrumentation Section 2.1, page 7316)]; determining a magnitude of the accelerometer data that includes a first magnitude of the first subset of the accelerometer data (PIC microcontroller -Instrumentation Section 2.1, page 7316); perform a correlation operation of the first magnitude of the first subset of the magnitude with the magnitude of the accelerometer data (autocorrelation - Gait Cycle Parameters Recognition Section 2.3, page 7318 first full paragraph - page 7319; cadence definition - page 7319; cadence steps/min derived from autocorrelation - ultimate paragraph page 7320; Figures 3 and 4); detecting, based on a result of the correlation operation, a set of steps within the accelerometer data (pages 7323-7324). 

Zijlstra discloses determining a stride period of the set of steps (left-right accelerations - Accelerations of the lower trunk during treadmill walking Section 3.1, first paragraph page 4 and Discrimination between left and right steps Section 3.3).
It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention include determining a stride period of the set of steps as taught by Zijlstra into Yang for the purpose of, for example, yielding an exact identification of individual stride cycles (Zijlstra, Introduction Section, column 1, page 2 first paragraph).
Cho discloses determining a step length associated with the set of steps (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention include determining a step length associated with the set of steps as taught by Cho into Yang in view of Zijlstra for the purpose of, for example, accurately estimating the distance travelled (Cho - Abstract).

Regarding claim 11, Yang discloses determining a standard deviation of the magnitude of the accelerometer data, wherein the correlation operation is performed in response to the standard deviation exceeding a threshold (yang, Fig.2, page 7319). 
Regarding claim 12, Yang discloses comparing the result of the correlation operation to a threshold, wherein the detecting of the set of steps is performed in response to the result exceeding the threshold (page 7320). 
Regarding claim 13, Yang discloses the determining of the stride period includes determining consistency of periods between steps of the set of steps (page 7319). 
Regarding claim 14, Yang discloses the determining of the stride period further includes: determining a step frequency; and comparing the step frequency to an average step frequency (pages 7322-7323). 
Regarding claim 16, Yang disclose a method comprising: receiving accelerometer data (tri-axial accelerometer module - Instrumentation Section 2.1, page 7316)]; correlating a sliding window of the accelerometer data with the 
Yang fail to disclose determining a stride period of the set of steps; and determining a step length of the set of steps based on the stride period.
Zijlstra discloses determining a stride period of the set of steps (left-right accelerations - Accelerations of the lower trunk during treadmill walking Section 3.1, first paragraph page 4 and Discrimination between left and right steps Section 3.3).
It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention include determining a stride period of the set of steps as taught by Zijlstra into Yang for the purpose of, for example, yielding an exact identification of individual stride cycles (Zijlstra, Introduction Section, column 1, page 2 first paragraph).
Cho discloses determining a step length of the set of steps based on the stride period (Abstract).
Cho into Yang in view of Zijlstra for the purpose of, for example, accurately estimating the distance travelled (Cho - Abstract).
Regarding claim 17, Yang discloses the stride period is determined based on peaks of the set of correlation peaks (pages 7318-7319, Fig.2: peak D1 and D2, D2 represents stride regularity). 
Regarding claim 18, Yang fails to disclose the stride period is determined based on zero crossings of the set of correlation peaks. 
Zijlstra teaches the stride period is determined based on zero crossings of the set of correlation peaks (Section 2.3).
It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention include the stride period is determined based on zero crossings of the set of correlation peaks as taught by Zijlstra into Yang for the purpose of, for example, yielding an exact identification of individual stride cycles (Zijlstra, Introduction Section, column 1, page 2 first paragraph).
Regarding claim 19, Yang discloses the sliding window represents a latest portion of the accelerometer data (page 7323). 
Yang discloses determining a standard deviation of a magnitude of the accelerometer data, wherein the correlating of the sliding window is performed in response to the standard deviation exceeding a threshold (Fig.2, page 7319). 
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Yang etal. (Yang) “Real-Time Gait Cycle Parameter Recognition Using a Wearable Accelerometry System” in view of  Zijlstra et al. (Zijlstra) “Assessment of spatio-temporal gait parameters from trunk accelerations during human walking” and Cho etal. (Cho) “AutoGait: A Mobile Platform that Accurately Estimates the Distance Travelled”as applied to claim 1 above, and further in view of Lakhzouri et al. (Lakhzouri) (US 2013/0054181).
Regarding claim 2, the combination of Yang, Zijlstra, and Cho fail to disclose the magnitude of the accelerometer data is determined based on a sum of squares of the measurements along the perpendicular axes. 
Lakhzouri teaches the magnitude of the accelerometer data is determined based on a sum of squares of the measurements along the perpendicular axes (paragraph 39).
It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention include the magnitude of the accelerometer data is Yang in view of Zijlstra and Cho for the purpose of, for example, provide an improved apparatus and method of detecting movement styles performed by pedestrians (Lakhzouri – paragraph 14).
Allowable Subject Matter
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, none of the prior art of record teaches or suggests the determining of the stride period further includes adjusting the step frequency when the step frequency is different from the average step frequency by more than a threshold amount. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862